DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 10/08/2021 have been entered, considered, and an action on the merits follows.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims.
Previously indicated allowable subject matters are hereby withdrawn due to the removal of structural limitation “wherein the matrix surrounds the moveable hold down” from claim 1. The removal of said limitation results in the claims reading onto previously identified prior art Katsuma et al. (EP 2754509 A1) as addressed in the Office Action below.
Applicant’s arguments regarding claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103, found on pages 6-8 of the Remarks, have been considered but are moot, because the arguments are directed to the newly amended claim language.  Amended claims 1-3 and 5-8 are being addressed for the first time on the merits in the Office Action below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the locking device is provided between the sheet holder and the hold-down to establish a distance between the sheet holder and the hold-down during the opening of the forming tool”. Recitation “the opening” of the forming tool” lacks antecedent basis, said recitations should read --an opening of the forming tool--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuma et al. (hereinafter Katsuma; EP 2754509 A1) in view of Kotzian et al. (hereinafter Kotzian; DE 102011116714 A1).
Regarding claims 1 and 8, Katsuma discloses a forming tool (figure 1) comprising: a first tool part (figure 4) having an upper tool part (22) and a die (21) with a movable hold-down (figures 4 and 5, element 3b, i.e. the hold-down (3b) is inserted around the die (21));
a second tool part (figures 2 and 3) having a lower tool part (figure 2, element 12), a punch (10) that cooperates with the die (figure 1, i.e. the die (21) and the punch (10) cooperate to form a blank (P1)), and a movable sheet holder (figure 5a, element 4b) that is supported against the lower tool part by a second pressing device (figure 5a, element 41);
a locking device comprising at least one spacer element (figure 6b, element 301 and 303, and figure 5a as annotated below, i.e. pin hole (301) contains a spacer) and at least one wedge drive (figure 5a, elements 37a, 37b, 32a, and 32b) , wherein the locking device is ;
the at least one wedge drive (figure 5a, elements 37a, 37b, 32a, and 32b) having a slider (3a) and a driver (37a, 37b), wherein the driver is fastened to the upper tool part (figure 5a, i.e. the driver (37a, 37b) is fastened to the upper tool part (22)) and the slider is supported so that the slider can slide on the sheet holder (figure 6b, i.e. the slider (3a) is mounted on slide plates (5) that allow the slider (3a) to slide), and the slider is equipped with the spacer element (figure 6a as annotated below).
Katsuma discloses that the second pressing device is a cushion pin, but is silent on the second pressing device being a gas pressure spring; Katsumi is also silent on the upper tool part having a first pressing device where the first pressing device is a gas pressure spring. However, in the same field of endeavor, Kotzian teaches a forming tool having a pressing device (figure 1, element 240) that is a gas pressure spring (translation: paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the cushion pin second pressing device of Katsuma with the gas pressure spring pressing device as taught by Kotzian, because substituting known prior art elements according to known methods to yield predictable results involves only routine skill in the art, such as substituting cushion pins with gas pressure springs in a forming tool. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the forming tool of Katsuma to include a first pressing device that is a gas pressure spring as taught by Kotzian, in order to limit the movement of the upper tool part when the gas pressure springs are compressed (translation: paragraph 0034).
It is noted that recitations “the at least one spacer element is able to move from a rest position into a working position as a function of a relative movement, which occurs during closing of the forming tool, which establishes the distance between the sheet holder and the hold-down during the opening of the forming tool” and “the slider is able to move in contact with the driver as a function of the relative movement that occurs between the sheet holder and the upper tool part during the closing of the forming tool in order to move the spacer element into the working position” are considered intended use. The recitations attempt to set forth structural relationships between elements, where the elements are capable of performing the intended use.  Intended use recitations of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2111.02.

    PNG
    media_image1.png
    242
    443
    media_image1.png
    Greyscale

Annotated Figure 5a of Katsuma
Regarding claim 2, Katsuma further disclose wherein the spacer element in the working position forms a stop for the hold-down and the sheet holder in order to establish the distance between the sheet holder and the hold down (figures 5a-6b, i.e. the spacer element stops the hold-down (3b) from further descend by forming a stop).

Regarding claim 3, Katsuma further discloses wherein the hold-down has a shoulder (figure 6a as annotated below) that protrudes radially from the die (21) and forms a counter stop for the stop of the spacer element (figure 6a as annotated below).

    PNG
    media_image2.png
    325
    614
    media_image2.png
    Greyscale

Annotated Figure 6a of Katsuma

Regarding claims 5 and 6, Katsuma further discloses wherein the slider is supported (figure 6a, i.e. the slider (3a) is supported on the sheet holder (4b)); and the spacer element is supported on the slider (figure 6a as annotated below).
It is noted that recitations “the slider is able to move in contact with the driver in opposition to an action of a first spring” and “the spacer element is able to slide in opposition to an action of a second spring, whose direction of action is oriented opposite from the direction of the first spring” are considered intended use. The recitations attempt to set forth structural relationships between elements, where the elements are capable of performing the intended use.  Intended use recitations of the claimed invention must result in a structural difference 
It is further noted that Katsumi discloses return springs used to return the hold-down and the slider back to their respective resting positions (paragraph 0045).

    PNG
    media_image3.png
    248
    440
    media_image3.png
    Greyscale

Annotated Figure 6a of Katsuma

Regarding claim 7, Katsuma further discloses wherein the slider is supported (figure 6a, i.e. the slider (3a) is supported on the sheet holder (4b)).
It is noted that recitation “the slider is able to move in such a way that in the working position of the spacer element, the slider assumes a position situated closest to the die” is considered intended use. The recitations attempt to set forth structural relationships between elements, where the elements are capable of performing the intended use.  Intended use recitations of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2111.02.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        

/TERESA M EKIERT/Primary Examiner, Art Unit 3725